        Case 3:20-cv-05661-BHS Document 21 Filed 10/20/20 Page 1 of 1

                               UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
                                   OFFICE OF THE CLERK
                                        AT TACOMA



WILLIAM M. MCCOOL
CLERK OF COURT
1717 PACIFIC AVE.
ROOM 3100
TACOMA, WA 98402

October 20, 2020


Thurston County Superior Court
2000 Lakeridge Drive SW
Olympia, WA 98502

RE: Brinkmeyer v. Washington State Liquor and Cannabis Board
Case #3:20−cv−05661−BHS


Dear Clerk:

Please find enclosed the certified copy of Judge Benjamin H. Settle's Order Remanding Case to State Court in
the above−referenced case. A certified copy of the docket sheet is also included.

Please return the copy of this cover letter with the following information:

Superior Court Case Number(s):20−2−01568−34

Assigned to Judge:_________________________________

Completed by Deputy Clerk: _____________________________


Thank you in advance for your cooperation and assistance.

Sincerely,

s/Patrick Sherwood,
Deputy Clerk


Enclosures
